Citation Nr: 1821699	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

In May 2015, the Board reopened the claim for service connection for fibromyalgia and remanded the issues for VA examinations and additional evidentiary development. 

In June 2017, the Board once again remanded the Veteran's claim for additional development.  


FINDING OF FACT

Muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities did not originate in service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

Criteria for service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Board last remanded the claim to obtain additional treatment records and obtain an additional medical opinion.  Additional VA treatment records and the Veteran's vocational rehabilitation records were obtained.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the course of the appeal, several examinations and opinions were obtained (the reports of which have been associated with the claims file).  The Board remanded the Veteran's claim to obtain an additional opinion which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the opinions obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A review of the Veteran's service treatment reports (STRs) does not reflect any complaints, findings, or treatment for fibromyalgia.  

Review of the Veteran's VA and private treatment records demonstrate that a rheumatologist, an arthritis specialist and licensed medical professionals were consulted and examinations conducted.  In February 2008, after an in-person examination and lab tests, a VA physician assessed the Veteran's condition as "probable intermittent fibromyalgia."  Medical records also show that as early as October 2006, during her follow up visit for sarcoidosis treatment, the Veteran reported experiencing joint pain in "all joints" and the "whole-body stiffness and a pain."  In October 2010, after a comprehensive examination, an arthritis specialist stated that the Veteran's current symptoms were consistent with a diagnosis of fibromyalgia.  See S. Reddy, M.D. statement to Blanchfield Army Community Hospital.  In November 2010, treatment records document a diagnosis of fibromyalgia and osteoarthritis.

The Veteran testified being sent to a rheumatologist at the VA for "problems with muscle weakness and numbness" in the lower extremities that developed in service.  See April 2014 Board Hearing Transcript pp. 8-9. 

The Veteran was afforded a VA examination for her claimed fibromyalgia in March 2016.  However, the Board found that opinion to be inadequate in the June 2017 remand because the examiner failed to contribute a reasoned analysis to support the findings.  

In June 2017, a VA opinion was obtained from a VA clinician.  The clinician reviewed the claims file and relevant medical history and opined that the Veteran's fibromyalgia is less likely than not related to service.  The examiner's rationale was there was no evidence in the STRs to support the onset of fibromyalgia during service.  The examiner noted that the first symptoms suggestive of fibromyalgia can in 2006 and a diagnosis was confirmed in 2008.  The examiner noted that there was no evidence to support the onset of or diagnosis of fibromyalgia during service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities.

The Board finds that the competent evidence of record does not show a relationship between the Veteran's claimed fibromyalgia and her active duty service.  The only competent medical opinion of record indicates that it is less likely than not that the Veteran's fibromyalgia is related to service.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  There is no competent evidence to contradict this opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that fibromyalgia is related to service. 

Although the Veteran contends that she has fibromyalgia related to her active service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the fibromyalgia because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of fibromyalgia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with fibromyalgia.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between her fibromyalgia and her active duty service.   

Therefore, the lay statements regarding the Veteran's fibromyalgia being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia, and the claim is denied.


ORDER

Entitlement to service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


